DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4-6 are objected to because of the following informalities:  Both claims recite “the end portion of the platen roller” which lacks proper antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naito (2011/0203467).

	With respect to claim 1, Naito teaches a printing apparatus (1) comprising: a print head (42) configured to perform printing [0016] on a printing medium (R); a main body (4) having an accommodation part (10) accommodating the printing medium (R); an opening/closing cover (11) supported (via 12) by the main body (4) so as to be swingable between a closed position (Fig. 1) and an opened position (Fig. 2), the opening/closing cover (11) covering the accommodation part (10) in a case the opening/closing cover (11) is in the opened position (Fig. 2), the opening/closing cover (11) opening the accommodation part (10) in a case the opening/closing cover (11) is in the opened position (Fig. 2); a support member (20) provided to the opening/closing cover (11, as seen in Fig. 4); and a platen holder (22) provided to the support member (20) and configured to rotatably support a platen roller (21), the platen roller (21) being configured to convey the printing medium (R) at a position facing the print head (43) in the case the opening/closing cover (11) is in the closed position (as seen in Fig 1).
	
	With respect to claim 2, Naito teaches the printing apparatus (1) wherein the opening/closing cover (11) is pivotally supported by the main body (4) so as to be swingable by a support shaft (12), wherein the support member (20) comprises: a base part (screws, Fig. 3) fixed to the opening/closing cover (11), and a receipt part (22a) to which the platen holder (22) is attached and fixed, and wherein the receipt part (22a) is provided in a position more distant from the support shaft (12) than the base part (screws, Fig. 3, as platen holder element 22a is further away from shaft 12 than base part element, i.e. the taught 
screws).
	
	With respect to claim 3, Naito teaches the printing apparatus (1) wherein the platen holder (22) comprises an attachment part (21a) attached and fixed to the receipt part (22a) of the support member (20), and wherein the platen holder (22) is configured to support the platen roller (21) at a position more distant from the support shaft (12) than the attachment part (21a, as the distance from 21 to 12 is larger than the distance from 21 to 21a).
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naito (2011/0203467).

With respect to claim 4, Naito teaches the printing apparatus (1) wherein the base part (screws, Fig. 3) is provided on a respective side of the support member (20) in a first direction (L1), the first direction (L1) being parallel to a shaft center direction (defined by 21a) of the platen roller (21), but remains silent regarding  each position of the base part on the respective side in the first direction is located on a more outer side in the first direction than a respective position of the end portion of the platen roller in the first direction. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to rearrange the base part screws such that  each position of the base part (screws) on the respective side in the first direction (L1) is located on a more outer side in the first direction (L1) than a respective position of the end portion of the platen roller (21) in the first direction (L1), since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70  Such a modification increases the accessibility to the screws, allowing for easier disassembly of the components if a repair or replacement is required.

With respect to claim 5, Naito teaches the printing apparatus (1) wherein the receipt part (22a) is provided on a respective side of the support member (20) in the first direction (L1), and wherein each position of the receipt part (22a) on the respective side in the first direction (L1) is located on a more inner side in the first direction (L1) than the respective position of the end portion (defined by the end portions of the shaft) of the platen roller (21) in the first direction (L1, as shaft portion of the platen roller extend through receipt part 22a, as seen in Fig. 5).

With respect to claim 7, Naito teaches the printing apparatus (1) wherein the base part (screws) of the support member (20) comprises: a first base part (i.e. a first left screw of Fig. 3) provided on a first side (left) of the support member (20) in a second direction (i.e. a direction perpendicular, up and down, to L1, as seen in Fig. 3), the second direction being orthogonal to the first direction (as defined above); and a second base part (second screw of Fig. 3) provided on a second side (right side) of the support member (20) in the second direction, the second side (right side) being opposite to the first side (as seen in Fig. 3).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naito (2011/0203467) in view Hirose (JP 5823011 B1)

With respect to claim 8, Naito teaches all that is claimed in the above rejection of claim 1, but remains silent regard the printing apparatus further comprising: a peeler mechanism for use of a printing medium having a plurality of labels discretely put on a mount having a long shape, the peeler mechanism comprising a peeler roller configured to peel off the label from the mount by cooperating with the platen roller, wherein the platen holder comprises a positioning part configured to hold a relative position of the peeler roller to the platen roller in a predetermined position.
Hirose teaches a similar printing apparatus having a peeler mechanism (4) for use of a printing medium (P) having a plurality of labels (PL) discretely put on a mount having a long shape (as seen in Fig. 2), the peeler mechanism (4) comprising a peeler roller (4a) configured to peel off the label from the mount by cooperating with a platen roller (10), wherein a platen holder (27) comprises a positioning part (29) configured to hold a relative position of the peeler roller (4a) to the platen roller (10) in a predetermined position.
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the printing apparatus of Natio to include the structure of the peeler and positioning part as taught by Hirose because such a modification improves the versatility of Naito by allowing a printer to print on a label medium.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Maekawa et al. (2013/0107281) which teaches a cover and closing mechanism of a printer.
Hirabayashi et al. (2003/0002908) which teaches a platen swing mechanism.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/            Primary Examiner, Art Unit 2853